Title: John Adams to Marquis de Lafayette, 28 March 1784
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


        
          Sir
          The Hague March 28. 1784
        
        I did not receive your Letter of the 8th, untill the day before yesterday.— That I have not Seen with Pleasure, Approbation or Indifference, the Introduction into America, of So great an Innovation, as an order of Chivalry, or any Thing like One, or that has a Tendency to one, is very true. that I have been violent against it, is not So. I am not a violent Man. I have disapproved of this measure, with as much Tranquility and Self Recollection, and Phlegm, if you will, as if I had been a native fullblooded Dutchman. it is not more than two or three times, that I have had Occasion to Say any Thing about it, and then it was not I who introduced the Subject and then I Said very little.
        It is not my Intention to discuss the question. it is too ample a Field. But it is not done by the Sovereigns of our Country. What would be Said, in any Nation of Europe, if a new order, was instituted by private Gentlemen, without consulting the Sovereign? it is against our Confederation and against the Constitutions of Several States as it appears to me. it is against the Spirit of our Governments and the Genius of our People. Well may our Government be weak, if the Sovereign, the Confederation and Constitutions are thus neglected. it has and will unavoidably introduce Contests and

Dissentions, than which nothing is more injurious to Republican States, especially new ones. I Sincerely hope our officers, whose Merits, no Man is more willing to acknowledge and reward than I am, in any Way consistent with our Principles, will voluntarily, after a little reflection lay it aside. I have written nothing to America upon the subject.
        I See no motive of Reason or Prudence, for making a Mystery of our Sentiments upon this subject in Europe or America, or for reserving them for America. it is a publick Thing about which every Man has a right to think for himself and express his Thoughts.
        As to your going to America, Surely I have no Objection against it. being asked whether you was going to America I answered that you talked of it, but I questioned whether you would go, as the War was over, and I knew of no particular Motive you might have to go. if you go I wish you a pleasant Voyage, and an happy Sight of your Friends.
        With much respect
      